Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under both 35 U.S.C 101 and 35 U.S.C 112(b).  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) (Ex parte Erlich, 3, USPQ2d 1011 (Bd. Pat. App. & Inter. 1986)].  Other decisions suggest that a more appropriate basis for this type of rejection is 35 U.S.C. 101.  In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: “The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction.” In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: “The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid.”.  In the instant case, step (i’) is a step where the photosensitive dry film of claim 7 is used to form the photosensitive resin coating on a substrate, making claim 9 an improper use claim.  One possible amendment to overcome this rejection would be if Applicants amended claim 9 to the following:
A pattern forming process comprising the steps of:
exposing the photosensitive dry film of claim 7 to radiation to define exposed and unexposed regions, and 
developing the exposed resin coating in a developer to dissolve away the unexposed region of the photosensitive dry film and to form a pattern of the photosensitive dry film.
Applicants may of course amend the claims as they see fit, so long as the improper use claim language is removed.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 is drawn to a resin composition comprising components (A) and (B).  Component (A), which is a silphenylene and polyether structure-containing polymer, is claimed to comprise repeating units which satisfy formulae (1) to (4).  This portion of the claim conveys that all four repeating units must be present in the polymer.  However, variables q, r, and s are claimed to include zero, meaning that one or more of these repeating units need not be present.  As such, claim 1 does not clearly convey to one of ordinary skill in the art what the metes and bounds of the claim actually are.  Does the polymer require all four repeating units or as the later portion of the claim implicitly recites, or does the polymer only require one of the three repeating units (2)-(4) in addition to the required repeating unit (1).  For purposes of further examination, the broader interpretation, namely that the silphenylene copolymer must comprise repeating units of formula (1) and must also comprise one or more of repeating units (2)-(4) (but all four repeating units are not required).  Correction is required.  

Potentially Allowable Subject Matter
	In the likely event that Applicants overcome the 112 and 101 issues raised above, all claims would be in condition for allowance.  Applicants claimed composition of silphenylene polymers and a photoacid generator are novel and unobvious over the prior art.  Polymers which satisfy component (A) of claim 1 are disclosed in US Pat. 10,982,053, which does not qualify as prior art.  While there are several prior art disclosure drawn to compositions comprising silphenylene-containing polymers and a photoacid generator, none of these prior art reference teach or suggest a polyether unit as required by claim 1.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766